FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennion et al. U.S. Patent Application Publication 2009/0201503.
	With respect to claim 1, Bennion teaches a torsion sensor (torsion sensor 1) device which measures a degree of torsion of a measurement object by using a fiber Bragg grating (FBG) sensor (fibre Bragg grating 3), the torsion sensor device comprising: an FBG sensor including a sensing unit formed in one section of an optical fiber (optical fibre 2 containing a fibre Bragg grating 3, paragraph 59); and a fixing device (fixing unit 9 and 10) for fixing and supporting the FBG sensor to cause displacement of the FBG sensor according to motion of the measurement object (paragraphs 61-62, figures 1 and 2), wherein the fixing device includes a bending prevention member (support conduit 100, pipe 13, paragraphs 61-62) to enable the sensing unit to have torsion displacement without bending displacement, according to the motion of the measurement object (figures 1 and 2).
	With respect to claim 2, Bennion teaches wherein the bending prevention member includes: two supports to support the FBG sensor to allow the torsion displacement of the sensing unit (the two ends of the support conduit 100 and/or pipe 13 that are fixed to the fixing units 9 and 10, paragraphs 61-62); and a reinforcer connecting the two supports to prevent a relative bending movement between each support (support conduit and/or pipe, paragraphs 61-62).
	With respect to claim 3, Bennion teaches wherein the reinforcer is a tube which wraps around the sensing unit (figure 1 and 2).
	With respect to claims 4 and 8, Bennion teaches wherein the fixing device further includes a beam to which the FBG sensor is attached, wherein the beam makes a twisting motion in response to a twisting movement of the measurement object, and the beam is positioned across the two supports and fixed to the supports (The fixing means are position upon the body portion and the body portion may be a rod, bar, arm, frame or tube joined to the two fixing means, paragraph 17).

Allowable Subject Matter
Claims 5-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        3/26/2022